219 F.2d 949
CITY OF MINNEAPOLIS, a Municipal Corporation, Appellant,v.Thelma L. DRESSELHUIS et al.
No. 15209.
United States Court of Appeals, Eighth Circuit.
January 14, 1955.

Appeal from the United States District Court, District of Minnesota.
Charles A. Sawyer, Palmer B. Rasmusson and D. J. Shama, Minneapolis, Minn., for appellant.
Warren B. King and Brill & Brill, Minneapolis, Minn., for appellees.
PER CURIAM.


1
Appeal from District Court dismissed on dismissal of appeal filed by appellant.